Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 1 of 10




         Exhibit B
        Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 2 of 10




                                                                                             ATTORNEYS
                                                                        1700 SEVENTH AVENUE, SUITE 2200
                                                                            SEATTLE, WASHINGTON 98101
                                                                                 TELEPHONE 206.682.5600
                                                                                  FACSIMILE 206.682.2992




       TOUSLEY BRAIN STEPHENS PLLC has extensive experience in class action

litigation and has both prosecuted and defended numerous multi-million dollar class actions,

including the following cases in the areas of securities, consumer protection, product liability,

and employment:


       Securities

               As sole class counsel in Johnson v. Amgen Boulder, Inc., we represented a

                national class that invested approximately $50 million with the world’s largest

                biotechnology company to fund the development of a genetically engineered

                molecule. That case settled for payments totaling $82 million.

               As sole class counsel in Trimble et al. v. Holmes Harbor Sewer District et al.,

                Superior Court, Island County, Washington, we represented a national class of

                bondholders. We achieved a 100% recovery for investors who had purchased

                unlawfully issued bonds through several broker dealers.

               As sole class counsel in Wolf et al. v. Asiamerica et al., Superior Court, King

                County, Washington, we represented a national class in a securities fraud action

                against an international leveraged buy-out corporation. The case settled for

                approximately 120% of the class’s investment, plus attorneys’ fees and costs.

               As liaison counsel in In re Washington Mutual Mortgage-Backed Securities

                Litigation, U.S. District Court, Western District of Washington, we represented a
Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 3 of 10




      class of purchasers of mortgage-backed certificates issued and underwritten by

      Washington Mutual and related entities. The named Plaintiffs alleged that the

      defendants violated federal securities laws by misrepresenting the underwriting

      procedures used to originate the mortgage loan collateral. The case settled for

      $26 million.



Consumer

     Appointed sole class counsel in Ikuseghan v. Multicare Health System, U.S.

      District Court for the Western District of Washington to represent a nationwide

      class asserting Telephone Consumer Protection Act (TCPA) claims. In approving

      the settlement and fee award, the court noted that “class counsel obtained an

      extraordinarily good result for the class following an arm’s-length negotiation.

      Under the approved settlement, class members will receive as much as they would

      have received had they successfully litigated their claims under the TCPA. This

      recovery is significantly superior to other TCPA class action settlements that have

      been approved in this Circuit.” With individual class member recoveries ranging

      from $2,500 to over $19,000 per approved claim, the settlement is believed to be

      the largest individual class member recovery in any TCPA case.

     As co-lead counsel in a consumer fraud class action, Odom v. Microsoft, et al.,

      Superior Court, King County, Washington, we successfully settled this action in

      2010 after six years of hard-fought litigation. We alleged that Microsoft

      Corporation and Best Buy Stores, Inc. established MSN Internet accounts and

      trial subscriptions in the names of class members without their knowledge or

      approval and charged their credit or debit cards for this unauthorized, unused
Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 4 of 10




       service. The case settled with each class member receiving a refund of up to $75

       for the MSN charges they paid.

      As co-lead counsel in Nelson v. Appleway Chevrolet, Inc., 160 Wn.2d 173 (2007),

       we successfully represented purchasers of vehicles, parts, and services against

       certain automobile dealers in Washington who were illegally charging purchasers

       Business and Occupation tax. The class members received full refunds of all

       illegally collected taxes in addition to attorneys’ fees and costs.

      As co-lead counsel in Cole v. Wells Fargo Bank N.A., U.S. District Court,

       Western District of Washington, we successfully settled this case on behalf of a

       national class of consumers charged excessive fees on their accounts. Class

       members received full refunds of all excessive fees, together with interest,

       attorneys’ fees and costs. Judge Lasnik, W.D. WA, noted this settlement was an

       example of the kind of justice class actions could achieve.

      As co-lead counsel in Michael Spafford, Jr. v. Echostar Communications,
       Corporation, U.S. District Court, Western District of Washington, we

       successfully obtained an injunction on behalf of Washington consumers

       prohibiting defendant from using automatic dialing and announcing devices to sell

       satellite television subscriptions and equipment in violation of Washington law.


Data Breach

      Appointed sole interim lead counsel in In re Premera Blue Cross Custody Data

       Security Breach Litigation, multi-district litigation pending in the U.S. District

       Court for the District of Oregon. The lawsuit alleges that Premera allowed a

       massive breach of its data systems, permitting hackers access to the personal,
Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 5 of 10




        medical, and financial information of more than 11 million Premera subscribers

        and employees. A $32 million cash and $42 million injunctive relief settlement is

        pending approval.

       Co-lead counsel in Armon v. Washington State Univ., No. 17-2-23244-1 SEA.

        This data breach case involved a stolen hard drive containing personal

        information of over one million individuals. Preliminary approval was granted of

        $5.26 million, plus injunctive relief.

       Served on the plaintiffs’ steering committee in multi-district litigation to

        prosecute claims of financial institutions in the In re The Home Depot, Inc.

        Customer Data Security Breach Litigation, No. 14-md-02583 (N.D. Georgia)

        related to its 2014 data breach. The financial institutions sought to recover losses

        they incurred in reissuing cancelled credit cards and paying fraud claims. The

        financial institutions alleged that Home Depot intentionally neglected its data

        security to maximize profits. Hon. Thomas W. Thrash, Jr., United States District

        Court Judge for the Northern District of Georgia, granted final approval to a $43.5

        million settlement to cover financial institution losses, attorneys’ fees and costs.

        The judgment is on appeal.



Product Liability

       As co-lead counsel in the In re Louisiana-Pacific Inner Seal Siding class action,

        U.S. District Court, District of Oregon, we initially settled one of the largest

        product liability class action settlements in the United States for $275 million. In

        November 1998, this settlement was augmented by additional commitments for a
Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 6 of 10




       total of more than $500 million, over $240 million of which was paid to

       Washington residents.

      As co-lead counsel in the Richison v. American Cemwood Corp., Superior Court,

       San Joaquin County, California, we settled this litigation, related to defective

       shingles, creating a guaranteed $105-million settlement fund for a national class

       in the first phase of litigation. The second phase, against Cemwood’s insurers,

       created an additional $83-million settlement fund in 2003.

      As co-lead counsel in the Behr Wood Sealants settlement, Superior Court, San

       Joaquin County, California, we created a national settlement fund in 2003 of up

       to $107.5 million, plus $25 million in attorneys’ fees.

      As co-lead counsel in a national product liability class action against

       Weyerhaeuser Company in San Francisco Superior Court, Williams et al. v.

       Weyerhaeuser Company, we settled the claims against Weyerhaeuser for

       approximately $85 million.

      As co-lead counsel for the plaintiff class in Clemans v. New Werner Co, et al.,

       U.S. District Court, Western District of Washington, we successfully obtained

       free replacement ladders for a national class of approximately 300,000

       consumers. The class alleged that Werner pull-down attic ladders were

       unreasonably dangerous because of defective hinges. The settlement was valued

       at $48 million dollars.

      Co-counsel for national class of homeowners with allegedly defective roofing

       shingles in In re IKO Roofing Shingle Products Liability Litigation, 757 F.3d 599

       (USCA 7th Cir. 2014). The settled for extended warranties, replacement shingles
Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 7 of 10




       or cash value of replacement shingles all with an estimated value of $30 million.

      As co-counsel for a health benefits trust in Neurontin Marketing Sales Practices

       and Products Liability Litigation, we represented a national class alleging that in

       an effort to boost profits, Pfizer, Inc. and Warner-Lambert Co. sold the drug

       Neurontin for uses for which it was neither approved by the U.S. Food and Drug

       Administration nor medically effective. Pfizer Inc. agreed to pay $325 million to

       resolve the class’s claim that Pfizer defrauded insurers and other healthcare

       benefit providers by its off label marketing of Neurontin.

      As co-lead counsel in Delay v. Hurd Millwork Co., Superior Court, Spokane

       County, Washington, we represented a Western States class of individuals that

       purchased windows allegedly filled with inert gas. The case settled for

       $5.3 million.

      As sole class counsel in Barrett v. PABCO, Superior Court, King County,

       Washington, a national roofing shingles product liability case, we settled the case

       on an unlimited claims-made basis in 2006. That settlement more than doubled

       the value of compensation available to homeowners under a Washington State

       Attorney General Consent Decree, and opened claims to every qualified

       homeowner in the nation, including those who were not original purchasers of

       the roofing product.

      As co-lead counsel in Grays Harbor Christian School v. Carrier Corporation,

       U.S. District Court, Western District of Washington, we successfully represented

       national consumers to whom Carrier allegedly sold defective high efficiency

       furnaces. The case settled on a national and international basis when Carrier
Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 8 of 10




       agreed to compensate consumers for past failures and fix the alleged defect for

       free in the future. Three million consumers were covered under the settlement,

       which was valued at more than $300 million.

      As co-lead counsel in Zwicker v. General Motors, Inc., U.S. District Court,

       Western District of Washington, we represented more than four million

       consumers who purchased vehicles with defective speedometers. The court

       granted final settlement approval, which entitles most class members to have

       their speedometers fixed for free.

      As co-lead counsel in Splater et al. v. Thermal Ease Hydronic Systems, Inc. et

       al., Superior Court, King County, Washington, we represented a class of

       Washington consumers with defective tubing in their homes and obtained a

       seven-figure settlement for our clients.

      As co-lead class counsel in Stanley and Betty Pelletz v. Weyerhaeuser Company

       et al., U.S. District Court, Western District of Washington, we represented a

       class of consumers who alleged that their ChoiceDek decking was defective

       because it developed black and gray mold spots throughout the decking and

       railing. The settlement allows class members a free deck cleaning along with

       application of a mold inhibitor and deck replacement or a full refund if the

       cleaning does not work.

      As co-lead counsel in Ross, et al. v. Trex Company, Inc., U.S. District Court,

       Northern District of California, we represented a national class of building

       owners with Trex decking products that delaminated, flaked and crumbled.
Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 9 of 10




       Allegations related to that defect settled with class members receiving

       replacement product or cash.

      As co-lead class counsel in Mahan v. Trex Company, Inc., U.S. District Court,

       Northern District of California, we represented a national class of building

       owners with Trex decking products that grew mold and mildew internally. The

       settlement provided three tiers of cash and product relief to affected

       homeowners.

      As co-lead counsel in Carideo v. Dell, U.S. District Court, Western District of

       Washington, we represented a class of Dell computer owners whose laptop

       computers overheated. The case settled with class members receiving partial

       reimbursement for the cost of their laptop.

      Appointed co-lead counsel in the MDL proceedings against Monsanto Company

       related to the release of Round-up resistant wheat. We successfully obtained a

       settlement for soft white wheat farmers in the Pacific Northwest related to the

       May 2013 discovery of genetically-modified wheat on an Eastern Oregon farm,

       which resulted in market disruptions to the exports of soft white wheat.

       Monsanto agreed to pay $2.5 million into a settlement fund for farmers and

       wheat growers in Washington, Oregon, and Idaho.



  Employment

      As co-lead counsel in Barnett et al. v. Wal-Mart Stores, Inc., Superior Court,

       King County, Washington, we represented a class of more than 88,000 current
       Case 2:19-cv-01116-TSZ Document 16-2 Filed 08/20/19 Page 10 of 10




                and former employees who worked in Wal-Mart’s Washington stores. The case

                settled after almost eight years of litigation for up to $35 million.

               As co-lead counsel in Kirkpatrick v. Ironwood Communications, Inc., U.S.

                District Court, Western District of Washington, we represented hourly

                employees in Washington and Oregon, who alleged the company failed to pay

                them for all hours worked, failed to provide them rest and meal breaks, and made

                unlawful deductions to their paychecks. The case settled for confidential sums.

               As co-lead counsel in Godfrey v. Chelan County Public Utility District, U.S.

                District Court, Eastern District of Washington, we represented a class of utility

                employees who alleged that they performed work for the Utility District without

                being paid for their work. The case settled with the Utility District compensating

                the employees and paying attorneys’ fees and costs.

               As co-lead counsel in McGinnity v. AutoNation, Inc., a private, class arbitration,

                we obtained a $2.34 million arbitration award on behalf of a class of AutoNation

                car dealership workers who were unlawfully denied their earned paid vacation

                benefits.

               As class Counsel in Morden v. T-Mobile USA, Inc., U.S. District Court, Western

                District of Washington, we obtained certification of a nationwide collective

                action of current and former employees of a major wireless telecommunication

                carrier, which had been allegedly misclassified as exempt from wage and hour

                laws. The parties reached a $2 million settlement of the case.


FIRM/MKTG/474589.2
